Citation Nr: 1604816	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-25 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for a skin disorder claimed as a result of herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to January 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the RO.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO in November 2015; a transcript of the hearing is associated with the claims file.

The Veteran's appeal originally included the issue of entitlement to service connection for a left leg disability, claimed secondary to the service-connected lumbar spine disability. During the pendency of the appeal, the RO, in an October 2013 decision, in pertinent part, granted service connection for left lower extremity radiculopathy and assigned a 10 percent rating effective on March 13, 2012. Therefore, his appeal concerning the issue of service connection for a left leg disability, claimed secondary to the service-connected lumbar spine disability has been resolved. See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability).

The issue of entitlement to service connection for sleep apnea, on the merits, as well as the issue of entitlement to service connection for a skin disorder claimed as a result of herbicide (Agent Orange) exposure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an October 2005 rating decision, the AOJ denied service connection for sleep apnea.  New and material evidence was not received within one year of notification.  

2. The evidence associated with the claims files subsequent to the October 2005 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea. Such evidence is not cumulative or redundant of evidence already of record. 


CONCLUSIONs OF LAW

1. The October 2005 rating decision that denied service connection for sleep apnea is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2. The evidence received subsequent to the October 2005 decision denying service connection for sleep apnea is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). In light of the favorable decision on the claim on appeal herein decided, the Board finds that any VA deficiency that may exist in complying with the VCAA is harmless error.

Laws and Regulations

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

The RO previously denied the Veteran's claims of service connection for sleep apnea in an October 2005 decision.  In particular, the RO found that the medical evidence of record failed to show that sleep apnea had been clinically diagnosed. 

The evidence of record at the time of the October 2005 denial included the Veteran's service treatment records, outpatient treatment records from Darnall Army Community Hospital for the period from May 1986 to November 1999 and private treatment records from August 1998 to April 2005 (Dr. Nair). The Veteran was informed of this decision and apprised of his appellate rights, but he did not file a timely appeal.  Therefore, the October 2005 rating decision became final. 38 C.F.R. § 20.1103. 

In April 2009, the Veteran requested that his claim be reopened. The evidence received since the October 2005 rating decision includes various lay statements submitted by the Veteran, a July 2009 private treatment record reporting the Veteran had long standing sleep apnea, his November 2015 testimony before the undersigned VLJ and VA treatment records (documenting a history of sleep apnea diagnosed per sleep study in 2004). In the various lay statements and his November 2015 testimony the Veteran asserts/testifies that his sleep apnea onset during his period of service and had been present since that time. This evidence is not cumulative and redundant of the evidence previously considered, as there had been no documentation of diagnosed sleep apnea. The Board must also presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence. See Justus, 3 Vet. App. at 513. Therefore, the Board finds that this new evidence (the lay statements, hearing testimony and private and VA treatment records) relates to an unestablished fact necessary to substantiate the claim. Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for sleep apnea.  


ORDER

The application to reopen a claim for service connection for sleep apnea is granted.


	(CONTINUED ON NEXT PAGE)


REMAND

Having reopened the claim for service connection for sleep apnea, the Board finds that further development is warranted. The Veteran asserts that he manifested symptoms (predominantly, constant tiredness, loud snoring and falling asleep at inappropriate times) of a sleep disorder during service in the 1970s or 1980s that has been continuous since that time and is currently diagnosed as sleep apnea. 

To date, the Veteran has not been afforded a VA examination that addresses the etiology of his claimed sleep apnea. Under the circumstances, the Board finds such examination is warranted as to the Veteran's claim for entitlement to service connection for sleep apnea. See McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006); Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).   

Regarding his claim for entitlement to service connection for a skin disorder claimed as a result of herbicide (Agent Orange) exposure, the Veteran did serve in the Republic of Vietnam during the Vietnam era and is therefore presumed to have been exposed during such service to certain herbicide agents, including Agent Orange. 38 C.F.R. § 3.307. He contends that his skin disorder is related to his military service. Specifically, he asserts that the skin disorder is related to his herbicide exposure while he was serving in the Republic of Vietnam. An October 2013 private dermatology treatment record documents diagnoses of unspecified dermatitis, actinic keratosis, irritated seborrheic keratosis, seborrheic keratosis, cyst, seborrheic dermatitis, sebaceous hyperplasia, lentigines and cherry angiomas.

Unspecified dermatitis, actinic keratosis, irritated seborrheic keratosis, seborrheic keratosis, cyst, seborrheic dermatitis, sebaceous hyperplasia, lentigines and cherry angiomas are not on the list of diseases presumed service connected in Veterans exposed to Agent Orange. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e) (2014). However, the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis. 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.304(d) (2015). To date, the Veteran has not been afforded a VA examination that offers an opinion as to the etiology of his claimed skin disorder. Under the circumstances, the Board finds such examination is warranted as to the Veteran's claim for entitlement to service connection for a skin disorder. See McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006); Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991). As the Veteran testified that he had received recent dermatology treatment, attempt should be made to obtain outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records of the Veteran and associate them with the record.

2.  Contact the Veteran has request that he identify any pertinent outstanding private treatment records pertaining to the claimed skin condition and sleep apnea, to include Dr. Ilse.  After securing any necessary release forms, request any identified outstanding private treatment records.  If the search for the requested records has negative results, notify the Veteran and place a statement to that effect in the record.

3. Schedule the Veteran for a VA examination to evaluate his complaints of sleep apnea. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) that the Veteran has any current sleep apnea that onset during the Veteran's period of service or is otherwise related to event or incident of service origin.

The examination report must include complete rationale for all opinions and conclusions reached.

4. Schedule the Veteran for a VA skin disease examination to evaluate his complaints of skin disorder. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After a thorough review of the evidence, the examiner should provide a diagnosis of all identified skin disorders. Then with respect to each diagnosed skin disorder, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) any current skin disorder had its onset in service or is otherwise related to service, to include the Veteran's presumed Agent Orange exposure or anything else in service.

5. After completion of the above development, the Veteran's claims of entitlement to service connection for sleep apnea and a skin disorder should be readjudicated. If the determinations remain adverse to him, he should be furnished with a Supplemental Statement of the Case.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


